Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 


The response filed on 11/01/2021 has been entered and made of record.
Claim 14 is canceled.
Claims 1-13 and 15-20 are pending.



REASON FOR ALLOWANCE




The claimed invention is a dual-spectrum camera system and an image processing method with the distinct limitation (emphasis added):  “A dual-spectrum camera system based on a single sensor, comprising: a lens, an image sensor, and a logical light separation module and an image fusion module that are sequentially connected to the image sensor, wherein the image sensor comprises red-green-blue (RGB) photosensitive cells and infrared radiation (IR) photosensitive cells, and an infrared cut-off filter layer is arranged on a light incoming path of the RGB photosensitive cells; the image sensor is configured to receive incident light entering through the lens to generate an original image and send the original image to the logical light wherein the image fusion module is configured to: estimate an ambient illuminance relative value based on the visible light image and output a first weighting coefficient ω1 estimate an ambient haze relative value based on the visible light image and output a second weighting coefficient ω2; perform color gamut conversion on the visible light image to obtain a luminance component and a chrominance component of the visible light image; obtain a visible light brightness image based on the luminance component of the visible light image, and perform image stratification on the visible light brightness image and the infrared image to obtain a low frequency layer of the visible light brightness image, a detail layer of the visible light brightness image, and a detail layer of the infrared image;    Page 2 of 12Application No.: 16/965,832 fuse the visible light luminance component with the infrared image to obtain a luminance component of the fused image based on the first weighting coefficient ω1, the second weighting coefficient ω2, the low frequency layer of the visible light brightness image, the detail layer of the visible light brightness image, and the detail layer of the infrared image; and obtain the fused image through the color gamut conversion based on the luminance component of the fused image and the chrominance component of the visible light image”.


Prior arts were found and applied in the prior action[s]. See the last Office Action[s] and Notice of References Cited in the Office Action[s]. No strong motivation to combine the prior arts of the record is found to teach the combination of said limitations.



	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-13 and 15-20 are allowed.


CONTACT

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D LE whose telephone number is (571)270-5382.  The examiner can normally be reached on Monday - Alternate Friday: 10AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH PERUNGAVOOR can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PETER D LE/

Primary Examiner, Art Unit 2488